      Case 8:10-cr-00051-DKC Document 59 Filed 03/08/21 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND

                                    :
UNITED STATES OF AMERICA
                                    :

     v.                             :    Criminal Case No. DKC 10-0051
                                         Civil Action No. DKC 16-1872
                                    :
TOUMANI THOMAS
                                    :

                           MEMORANDUM OPINION

     On   February   17,   2010,   Toumani    Thomas   (“Mr.    Thomas”   or

“Petitioner”) was charged in a three-count Criminal Information

with one count of attempted Hobbs Act robbery, in violation of 18

U.S.C. § 1951 (Count One); one count of possession and discharge

of a firearm in furtherance of a crime of violence, in violation

of 18 U.S.C. § 924(c) (Count Two); and one count of possession of

a firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)

(Count Three).    (ECF No. 1).     On May 20, 2010, Mr. Thomas pled

guilty to Counts One and Two.      (ECF Nos. 17 & 19).         The § 924(c)

charge in Count Two was predicated on attempted Hobbs Act robbery,

as charged in Count One.       (ECF No. 19, at 1).        Mr. Thomas was

sentenced to a total of 183 months of imprisonment: 63 months’

imprisonment as to Count One and 120 months’ imprisonment as to

Count Two, to run consecutively.        (ECF No. 26, at 2).     Count Three

was dismissed on the motion of the government.         (Id., at 1).
            Case 8:10-cr-00051-DKC Document 59 Filed 03/08/21 Page 2 of 3



        Mr.     Thomas,    through    the   Office   of   the   Federal     Public

Defender, filed a motion to vacate conviction on June 3, 2016 (ECF

No. 29) and a corrected motion to vacate conviction on June 13,

2016.        (ECF No. 30).     Mr. Thomas seeks vacatur of his § 924(c)

conviction.        Pursuant to 18 U.S.C. § 924(c), an additional term of

incarceration may be imposed upon “any person who, during and in

relation to any crime of violence . . . uses or carries a firearm,

or who, in furtherance of any such crime, possesses a firearm.”

The “crime of violence” underlying Mr. Thomas’ § 924(c) charge was

attempted Hobbes Act robbery.               (ECF No. 19, at 1).     Mr. Thomas

correctly argues in his motion (ECF No. 30) and supplements (ECF

Nos. 32,331,44,58) that this offense no longer qualifies as a crime

of violence in light of the recent opinion of the United States

Supreme Court in United States v. Davis, 139 S. Ct. 2319 (2019),

and the recent opinion of the United States Court of Appeals for

the Fourth Circuit in United States v. Taylor, 979 F.3d 203 (4th

Cir. 2020).          The Fourth Circuit held squarely in Taylor that

attempted Hobbs Act robbery is no longer a “crime of violence”

under 18 U.S.C. § 924(c).            As the government acknowledges,2 Taylor




        1
       This supplement was also filed with a motion for leave to
supplement, which will be granted.

        2
       Despite acknowledging that Taylor is controlling precedent,
the government nonetheless opposes granting relief in this case
because it does not concede that Taylor was decided correctly and
asserts that it is likely the Solicitor General’s Office will
                                              2
       Case 8:10-cr-00051-DKC Document 59 Filed 03/08/21 Page 3 of 3



is controlling precedent for this court.            Accordingly, Mr. Thomas

is entitled to have his § 924(c) conviction vacated.

      Ordinarily, the vacating of this conviction would prompt a

resentencing on the remaining count.                During the pendency of

Petitioner’s motion to vacate, however, he also moved for, and was

granted, compassionate release pursuant to 18 U.S.C. § 3582.                (ECF

Nos. 36 & 55).     On December 18, 2020, his sentence was reduced to

160   months,    consisting     of   63   months    on   Count    One,    with   a

consecutive sentence of 97 months on Count Two.                   Petitioner’s

previously      imposed     conditions    of   supervised      release    remain

unchanged.      (ECF No. 55).    He also has, and may be serving now, a

consecutive      24-month    sentence     imposed   in   the     United   States

District Court for the District of Columbia.              He has a projected

release of October 16, 2021.         Accordingly, the question arises as

to the appropriate scope of any resentencing or amended judgment.

      Thus, while the Motion to Vacate (ECF No. 30) and Motion to

Supplement (ECF No. 33) will be granted, the parties will be

directed to file supplemental memoranda addressing Petitioner’s

requested relief in light of the court’s previous order granting

compassionate release.


                                               /s/
                                     DEBORAH K. CHASANOW
                                     United States District Judge


petition for writ of certiorari challenging the decision.                   (ECF
No. 56, at 3, 7.)
                                           3
